--------------------------------------------------------------------------------

Exhibit 10.2
 
[logo.jpg]






March 7, 2012




Kinderhook Partners, LP
2 Executive Drive, Suite 585
Fort Lee, New Jersey 07024
Attn: Tushar Shah


Re: Director Designation
Right                                                      
 
Gentlemen:
 
Reference is hereby made to that certain Securities Purchase Agreement dated on
or about the date hereof by and between Active Power, Inc., a Delaware
corporation (the “Company”), Kinderhook Partners, L.P. (“Kinderhook”) and the
other signatories thereto (the “Purchase Agreement”).  In connection with
Kinderhook’s purchase of shares of the Company’s common stock pursuant to the
Purchase Agreement, the Company and Kinderhook hereby agree as follows:
 
1.           Board Designation Right.  Effective as of the closing of the
transactions contemplated by the Purchase Agreement (the “Closing”), subject to
the terms and conditions of this agreement, Kinderhook is hereby granted the
right to designate one member of the Company’s board of directors (the
“Board”).  For the avoidance of doubt, nothing in this agreement shall require
the Company or the Board to appoint the Kinderhook designee to any of the
committees of the Board.

 
2.           Company Obligations.  Subject to Section 3 below, the Company shall
use its reasonable best efforts to cause to be appointed any designee of
Kinderhook to the Board within 10 days after the Company receives written notice
of such designation.  During the term of this agreement, the Company shall use
its reasonable best efforts to include the Kinderhook designee in the Company’s
annual proxy statement as a nominee for election to the Board by the Company’s
stockholders in any year in which such inclusion is required by the Company’s
governing documents or applicable law, in accordance with such designee’s class,
which will be determined by the Board in its sole discretion.

 
3.           Board Observer Right.  If during any time after the Closing and
prior to the expiration of the term or earlier termination of this Agreement
there is no Kinderhook designee serving as a member of the Board in accordance
with this agreement, then the Company shall invite a representative of
Kinderhook to attend all meetings of its Board in a nonvoting observer capacity
and, in this respect, shall give such representative copies of all notices,
minutes, consents, and other materials that it provides to its directors at the
same time and in the same manner as provided to such directors; provided
however, that the Company reserves the right to withhold any information and to
exclude such representative from any meeting or portion thereof if (i) access to
such information or attendance at such meeting could adversely affect the
attorney-client privilege between the Company and its counsel; (ii) access to
such information or attendance at such meeting could result in disclosure of
trade secrets to Kinderhook or its representative; or (iii) Kinderhook or its
representative is a direct competitor of the Company.  Kinderhook agrees, and
any representative of Kinderhook will agree, to hold in confidence and trust and
to act in a fiduciary manner with respect to all information provided to it in
connection with its observer rights under this agreement, except to the extent
otherwise required by law and any other regulatory process to which Kinderhook
is subject.
 
 
 

--------------------------------------------------------------------------------

 
 
Kinderhook Partners, L.P.
March 7, 2012
Page 2
 
 
4.           Qualifications.  The Company shall not be required to appoint to
the Board any designee of Kinderhook who, in the reasonable discretion of the
Board, fails to qualify as an “Independent Director” under the Nasdaq Listing
Rules, or the rules under any other exchange on which the Company’s shares are
then being traded, or if the Kinderhook designee fails to provide the Company
with the necessary documentation to make such a determination, including the
timely completion of an annual director’s and officer’s questionnaire on the
Company’s standard form and any other documentation as may be reasonably
requested by the Company. Further, the Board shall not be required to appoint
any individual to the Board about whom any disclosure would be required by the
Company in its filings with the Securities and Exchange Commission pursuant to
Item 401(f)(2) – (8) of Regulation S-K.

 
5.           Indemnification.  The Kinderhook designee shall be entitled to
enter into with the Company the standard form of indemnification agreement
previously approved by the Board, and shall be entitled to indemnification
rights and be subject to director and officer insurance protection no less
favorable than other non-employee directors of the Company and in any event no
less favorable than as in effect on the date hereof.

 
6.           Designee Acknowledgement.  Any designee of Kinderhook will be
required to execute an acknowledgement of this agreement in the form attached
hereto as Exhibit A in order to serve as a member of the Board.

 
7.           Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO BY THE PARTIES ON THE DATE
HEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 
8.           Governing Law.  This agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, as they apply to
contracts entered into and to be wholly performed within the State of Delaware
by residents of such state.
 
 
 

--------------------------------------------------------------------------------

 
 
Kinderhook Partners, L.P.
March 7, 2012
Page 3
 
9.           Termination.  Kinderhook’s rights under this agreement shall
terminate and be of no further force and effect as of the earliest to occur of
the following: (i) the date that is three years following the Closing; (ii) the
time at which Kinderhook no longer holds at least 12% of the outstanding capital
stock of the Company; or (iii) the consummation of a merger or consolidation of
the Company which would result in the transfer of voting equity securities of
the Company representing more than fifty percent (50%) of all voting securities
of the Company immediately prior to such transaction that is effected for
purposes other than (A) the reincorporation of the Company in a different state
or (B) the formation of a holding company that will be owned exclusively by the
Company’s stockholders and will hold all of the outstanding shares of capital
stock of the Company’s successor.  The confidentiality provisions contained
herein will survive any termination of this agreement.
 


 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
Kinderhook Partners, L.P.
March 7, 2012
Page 5
 

  Sincerely,       Active Power, Inc.       By:
/s/ J. Douglas Milner
        Name:
J. Douglas Milner
        Title:
President and Chief Executive Officer

 
Agreed and Acknowledged:
 
Kinderhook Partners, LP
 
By: Kinderhook GP, LLC
 
By: /s/ Tushar Shah                   
                                                      
 
Name: Tushar Shah
 
Title: Managing Member
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Designee Acknowledgement


 
The undersigned hereby acknowledges that the undersigned has been designated by
Kinderhook Partners, L.P. (“Kinderhook”) to be appointed to the Board of
Directors (the “Board”) of Active Power, Inc. (the “Company”) pursuant to that
certain letter agreement between the Company and Kinderhook dated as of March 7,
2012 (the “Letter Agreement”).  The undersigned hereby covenants and agrees that
the undersigned will resign from the Board immediately upon the expiration of
the term or termination of the Letter Agreement or at any time at which the
undersigned fails to meet the qualifications described in Section 3 of the
Letter Agreement, as described in the Letter Agreement.


 

 
Agreed and Acknowledged:
            Print Name:
 
            Signature:
 
 

 
 

--------------------------------------------------------------------------------


 